Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Dailey et al, US 2007/0225189, discloses a surfactant composition containing 15 to 75 parts by weight of a first surfactant, 15 to 75 parts by weight of a second surfactant, and a polyalkylene glycol (see abstract and claims 11 and 17 of US 2007/0225189).  It is further taught by Dailey et al that the first surfactant has the general formula R1-O-(A)m-H, wherein R1 is an aliphatic hydrocarbon having 10 carbon atoms, such as 2-propylheptane, A is an ethyleneoxy group, and m is preferably 5 (see paragraphs 11-18), that the second surfactant has the general formula R2-O-(B)n-H, wherein R2 is an aliphatic hydrocarbon having 12 carbon atoms, such as dodecane, B is an ethyleneoxy group, and n is preferably 5-10 (see paragraphs 19-21), and that the surfactant composition additionally contains builders, such as carbonates, zeolites and polyphosphates (see paragraphs 38-45).  Specifically note Examples 1-21 in Tables 1-4.  However, patentee differs from applicant in that Dailey et al, US 2007/0225189, requires a polyalkylene glycol component in their composition, which is excluded from the instant claims with the transitional phrase “consisting of”.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
July 20, 2022